Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 1 of 40



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:19-cv-23024

                                 JURY TRIAL DEMANDED

  BLANCA BARRIENTOS,

           Plaintiff,

  v.

  SAKS FIFTH AVENUE LLC,

            Defendant.
       ___________________________________ /

                                               COMPLAINT

  1. BLANCA BARRIENTOS, individually, by and through the attorney, AN Law Firm P.A.,

        brings this action against Defendant, SAKS FIFTH AVENUE LLC, alleging as follows:

  2. The Plaintiff, BLANCA BARRIENTOS, brings this action against SAKS FIFTH AVENUE

        LLC, ("Defendant" and/or SAKS FIFTH) for violations of the Americans with Disabilities

        Act of 1990 ("ADA") as amended by the ADA Amendments Act of 2008 ("ADAAA"), 42

        U.S.C. §§ 12101 to 12213 (collectively, the "ADA"), the Family and Medical Leave Act, 29

        U.S.C. Chapter 28 (as amended) (“FMLA”), the Florida Civil Rights Act (FCRA), §§ 760.01

        et seq., Fla. Stat. § 440 for Termination based on Workers Compensation Retaliation, and

        unpaid wages under Fla. Stat. § 440.

  3. At all times relevant, Plaintiff was employed by Defendant, SAKS FIFTH.

  4. Defendant harassed, created a hostile work environment, retaliated, interfered and terminated

        Plaintiff due to disability and/or perceived disability, requests for a reasonable

        accommodation, use of FMLA and/or use of Workers Compensation benefits. As a result,

        Plaintiff has suffered significant emotional and monetary damages.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 2 of 40



                                           JURY DEMAND

  5. Plaintiff demands a trial by jury on all claims properly triable by a jury.

                                            JURISDICTION

  6. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that this is a civil

     action arising under the ADA and the FMLA. This court also has supplemental jurisdiction

     over Plaintiff’s, related claims arising under state and local laws pursuant to 28 U.S.C. §

     1367(a).

                                                 VENUE

  7. Venue is proper in this district under 28 U.S.C. § 1391(b)(1), in that Defendant resides in this

     district and all Defendant reside in Florida, 28 U.S.C. § 1391(b)(2), in that a substantial part

     of the events or omissions giving rise to the claim occurred in this district, 28 U.S.C. §

     1391(b)(3), in that Defendant are subject to personal jurisdiction in this district with respect

     to this action, and there is no other district in which the action may otherwise be brought.

                                               PARTIES

  8. Plaintiff is a citizen and reside[d] in Florida.

  9. Plaintiff, at all relevant times were employee, as defined by the ADA/FMLA and the relevant

     State Statutes referenced above.

  10. SAKS FIFTH AVENUE LLC is a Foreign Limited Liability Company with its principla

     address in New York NY, with retail stores throughout the state of Florida and was an

     employer as defined by the ADA/FMLA and relevant state Statutes.

  11. SAKS FIFTH AVENUE LLC can be served via its registered agent in Florida,

     CORPORATION SERVICE COMPANY, 1201 HAYS STREET, TALLAHASSEE, FL

     32301-2525.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 3 of 40



                                ADA CONDITIONS PRECEDENT

  12. On or about March 3, 2018, Plaintiff timely filed a charge of disability discrimination and

     retaliation with the Equal Employment Opportunity Commission (EEOC).

  13. On June 05, 2019, the EEOC issued Plaintiff a Notice of Right to Sue. This Complaint has

     been filed within 90 days of receipt of that notice. Plaintiff has fully complied with all

     prerequisites to jurisdiction in this Court under the ADA.

  14. Contemporaneously with the filing of this Complaint, Plaintiff filed with The Florida

     Commission on Human Relations.

                                 FMLA CONDITIONS PRECEDENT

  15. Defendant are an “employer” for purposes of the FMLA because it is engaged in an industry

     or activity affecting commerce and it has employed 50 or more employees for each working

     day during each of 20 or more calendar weeks in the current or preceding calendar year and/or

     Defendant were eligible employers pursuant to the Family Medical Leave Act and/or The

     Defendant are employers as defined under the FMLA.

  16. Plaintiff is an “eligible employee” for purposes of FMLA coverage, i.e. employed for at least

     12 months by Defendant and provided at least 1,250 hours of service in the 12 months

     immediately preceding the need for leave (Plaintiff were eligible employee of Defendant as

     defined by the FMLA).

  17. Defendant has the minimum number of employees and/or Plaintiff were entitled to FMLA

     leave because of a qulafying reason as defined by the FMLA (and was in fact approved for

     FMLA leave by Defendant).

  18. Plaintiff gave Defendant proper notice of intent to take leave under the FMLA after expressly

     notifying Defendant, which alerted the Defendant of the need for medical leave. As such,
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 4 of 40



     Defendant possessed actual knowledge of Plaintiff’s, serious health condition and need for

     leave.

                                             COUNT ONE

              Failure to Provide a Reasonable Accommodation in Violation of the ADA

  19. Plaintiff repeats and realleges paragraphs 1 through 14 hereof, as if fully set forth herein.

  20. Plaintiff began working for Defendant in one of their Miami retail stores as a sales associate

     on or about November 07, 2006 until her termination on September 06, 2017.

  21. At all relevant times Plaintiff was an employee of Defendant and was qualified.

  22. On or about 6 months prior to Plaintiff’s termination, Plaintiff gave notice to Defendant of

     her disability and request for a reasonable accommodation, (i.e. time off work, etc.) via

     several doctor notes which requested the accommodation and which Plaintiff submitted to

     Defendant.

  23. Plaintiff remained a top performer/qualified performer despite her disability/serious medical

     condition.

  24. Not only was Plaintiff’s request for reasonable accommodation ignored, Plaintiff was

     harassed. Plaintiff proper engaged in protected activity when she objected to such harassment

     and requested medical leave.

  25. For example, Plaintiff’s manager would make negative comments when Plaintiff requested to

     take a break to check her medical condition but never commented or reprimanded other sales

     representatives when they took breaks.

  26. For example, Plaintiff’s manager would not allow her to work sitting or would avoid giving

     Plaintiff tasks that would allow her to be sitting, even after Plaintiff requested
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 5 of 40



     accommodations, yet would allow other sales associates to sit while working despite not

     needing accommodations.

  27. This harassment, hostile work environment and intentional failure to accommodate/violation

     of doctor’s orders, continued until Plaintiff fainted at work and rescue was required to be

     called. Plaintiff was ordered to take 2 weeks off of work, which would not have been

     necessary had Plaintiff been granted her reasonable accommodations.

  28. Plaintiff again complained that her accommodations were being ignored and about the

     harassment, retaliation and hostile work environment, but again Defendant failed to enter the

     inter active process with Plaintiff and did not intervene with the harassment, retaliation and

     hostile work environment.

  29. Less than 2 weeks later, Plaintiff was terminated.

  30. Defendant denied Plaintiff any reasonable accommodation and created a hostile work

     environment.

  31. Plaintiff, having been diagnosed and whom properly submitted medical documentation

     regarding her request, was a qualified individual with a disability under the Americans with

     Disabilities Act of 1990, as amended and/or was perceived to be disabled by Defendant. As a

     result of Plaintiff’s disability, major life activities, are substantially limited.

  32. Plaintiff is a "qualified individual with a disability" within the meaning of 42 U.S.C.A. §

     12111 of the ADA. Plaintiff could perform the essential functions of the position with or

     without a reasonable accommodation.

  33. Defendant denied Plaintiff reasonable accommodation and refused to inter into the

     interactive process to attempt a reasonable accommodation.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 6 of 40



  34. Rather than engaging in the interactive process to address Plaintiff's request for an

     accommodation, Defendant decided to create a hostile work environment.

  35. Tellingly, this all began after Plaintiff requested reasonable medical accommodations and

     during her last 6 months of employment after years of service to the Defendant.

  36. Defendants reason for termination is pretextual as the transaction that Plaintiff was

     terminated for was approved by a manager whom was not fired, and which was a transaction

     completed not only by Plaintiff, but all other employees for years always, approved by

     management.

  37. Defendant terminated Plaintiff due to her request for reasonable accommodations.

  38. After Plaintiff’s termination, Defendant continued its retaliation by not paying Plaintiff

     accrued wages per not only under Florida Statute but even Defendants own written policy. In

     fact, Plaintiff had submitted written request and explanation prior to a lawsuit being filed but

     it took Defendants several months, and even after Plaintiff retained an attorney, Defendant

     still took more than 2 months to confirm that Plaintiff was owed wages.

  39. Plaintiff suffered damages as a result of Defendant' unlawful discriminatory actions,

     including emotional distress, past and future lost wages and benefits and the costs of bringing

     this action.

  40. Defendant intentionally violated Plaintiff’s rights under the ADA with malice or reckless

     indifference, and, as a result, are liable for punitive damages.

  41. Defendant, acting by and through its employees, maintained a policy of discrimination and

     harassment based on ADA accommodations, in violation of the foregoing statutes, as the

     Defendant failed to adhere to their own written polices, to respond to proper notice/requests

     for accommodations, failed to enter into a legitimate interactive process with employees
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 7 of 40



     whom required ADA accommodations, failed to respond to complaints and/or implement

     corrective measures and/or maintains a pattern and practice of routinely harassing,

     terminating, failing to accommodate, all in violation of the ADA.

                                            COUNT TWO

                                 Retaliation in Violation of the ADA

  42. Plaintiff repeats and realleges paragraphs 1 through 14 hereof, as if fully set forth herein.

  43. Plaintiff began working for Defendant in one of their Miami retail stores as a sales associate

     on or about November 07, 2006 until her termination on September 06, 2017.

  44. At all relevant times Plaintiff was an employee of Defendant and was qualified.

  45. On or about 6 months prior to Plaintiff’s termination, Plaintiff gave notice to Defendant of

     her disability and request for a reasonable accommodation, (i.e. time off work, etc.) via

     several doctor notes which requested the accommodation and which Plaintiff submitted to

     Defendant.

  46. Plaintiff remained a top performer/qualified performer despite her disability/serious medical

     condition.

  47. Not only was Plaintiff’s request for reasonable accommodation ignored, Plaintiff was

     harassed. Plaintiff proper engaged in protected activity when she objected to such harassment

     and requested medical leave.

  48. For example, Plaintiff’s manager would make negative comments when Plaintiff requested to

     take a break to check her medical condition but never commented or reprimanded other sales

     representatives when they took breaks.

  49. For example, Plaintiff’s manager would not allow her to work sitting or would avoid giving

     Plaintiff tasks that would allow her to be sitting, even after Plaintiff requested
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 8 of 40



     accommodations, yet would allow other sales associates to sit while working despite not

     needing accommodations.

  50. This harassment, hostile work environment and intentional failure to accommodate/violation

     of doctor’s orders, continued until Plaintiff fainted at work and rescue was required to be

     called. Plaintiff was ordered to take 2 weeks off of work, which would not have been

     necessary had Plaintiff been granted her reasonable accommodations.

  51. Plaintiff again complained that her accommodations were being ignored and about the

     harassment, retaliation and hostile work environment, but again Defendant failed to enter the

     inter active process with Plaintiff and did not intervene with the harassment, retaliation and

     hostile work environment.

  52. Less than 2 weeks later, Plaintiff was terminated.

  53. Defendant denied Plaintiff any reasonable accommodation and created a hostile work

     environment.

  54. Plaintiff, having been diagnosed and whom properly submitted medical documentation

     regarding her request, was a qualified individual with a disability under the Americans with

     Disabilities Act of 1990, as amended and/or was perceived to be disabled by Defendant. As a

     result of Plaintiff’s disability, major life activities, are substantially limited.

  55. Plaintiff is a "qualified individual with a disability" within the meaning of 42 U.S.C.A. §

     12111 of the ADA. Plaintiff could perform the essential functions of the position with or

     without a reasonable accommodation.

  56. Defendant denied Plaintiff reasonable accommodation and refused to inter into the

     interactive process to attempt a reasonable accommodation.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 9 of 40



  57. Rather than engaging in the interactive process to address Plaintiff's request for an

     accommodation, Defendant decided to create a hostile work environment.

  58. Tellingly, this all began after Plaintiff requested reasonable medical accommodations and

     during her last 6 months of employment after years of service to the Defendant.

  59. Defendants reason for termination is pretextual as the transaction that Plaintiff was

     terminated for was approved by a manager whom was not fired, and which was a transaction

     completed not only by Plaintiff, but all other employees for years always, approved by

     management.

  60. Defendant terminated Plaintiff due to her engaging in protected activity, i.e. complaints that

     her request for reasonable accommodations were being ignored and instead a hostile work

     environment was being created and Plaintiff was being harassed.

  61. After Plaintiff’s termination, Defendant continued its retaliation by not paying Plaintiff

     accrued wages per not only under Florida Statute but even Defendants own written policy. In

     fact, Plaintiff had submitted written request and explanation prior to a lawsuit being filed but

     it took Defendants several months, and even after Plaintiff retained an attorney, Defendant

     still took more than 2 months to confirm that Plaintiff was owed wages.

  62. Plaintiff suffered damages as a result of Defendant' unlawful discriminatory actions,

     including emotional distress, past and future lost wages and benefits and the costs of bringing

     this action.

  63. Defendant intentionally violated Plaintiff’s rights under the ADA with malice or reckless

     indifference, and, as a result, are liable for punitive damages.

  64. Defendant, acting by and through its employees, maintained a policy of discrimination and

     harassment based on ADA accommodations, in violation of the foregoing statutes, as the
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 10 of 40



      Defendant failed to adhere to their own written polices and/or consistently and/or

      intentionally failed to enter into legitimate interactive process with employees regarding

      reasonable accommodations which resulted in loss of reasonable accommodations by

      employees whom properly placed Defendant on notice of such need.

   65. Defendant, acting by and through its employees, maintained a policy of discrimination and

      harassment based on ADA accommodations, in violation of the foregoing statutes, as the

      Defendant failed to respond to proper notice/requests for accommodations, failed to enter

      into a legitimate interactive process with employees whom required ADA accommodations,

      failed to respond to complaints and/or implement corrective measures and/or maintains a

      pattern and practice of routinely harassing, terminating, failing to accommodate, all in

      violation of the ADA.

                                            COUNT THREE

                                  Discharge in Violation of the ADA

   66. Plaintiff repeats and realleges paragraphs 1 through 14 hereof, as if fully set forth herein.

   67. Plaintiff, BLANCA BARRIENTOS began working for Defendant in one of their Miami

      retail stores as a sales associate on or about November 07, 2006 until her termination on

      September 06, 2017.

   68. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   69. On or about 6 months prior to Plaintiff’s termination, Plaintiff gave notice to Defendant of

      her disability and request for a reasonable accommodation, (i.e. time off work, etc.) via

      several doctor notes which requested the accommodation and which Plaintiff submitted to

      Defendant.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 11 of 40



   70. Plaintiff remained a top performer/qualified performer despite her disability/serious medical

      condition.

   71. Not only was Plaintiff’s request for reasonable accommodation ignored, Plaintiff was

      harassed. Plaintiff proper engaged in protected activity when she objected to such harassment

      and requested medical leave.

   72. For example, Plaintiff’s manager would make negative comments when Plaintiff requested to

      take a break to check her medical condition but never commented or reprimanded other sales

      representatives when they took breaks.

   73. For example, Plaintiff’s manager would not allow her to work sitting or would avoid giving

      Plaintiff tasks that would allow her to be sitting, even after Plaintiff requested

      accommodations, yet would allow other sales associates to sit while working despite not

      needing accommodations.

   74. This harassment, hostile work environment and intentional failure to accommodate/violation

      of doctor’s orders, continued until Plaintiff fainted at work and rescue was required to be

      called. Plaintiff was ordered to take 2 weeks off of work, which would not have been

      necessary had Plaintiff been granted her reasonable accommodations.

   75. Plaintiff again complained that her accommodations were being ignored and about the

      harassment, retaliation and hostile work environment, but again Defendant failed to enter the

      inter active process with Plaintiff and did not intervene with the harassment, retaliation and

      hostile work environment.

   76. Less than 2 weeks later, Plaintiff was terminated.

   77. Defendant denied Plaintiff any reasonable accommodation and created a hostile work

      environment.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 12 of 40



   78. Plaintiff, having been diagnosed and whom properly submitted medical documentation

      regarding her request, was a qualified individual with a disability under the Americans with

      Disabilities Act of 1990, as amended and/or was perceived to be disabled by Defendant. As a

      result of Plaintiff’s disability, major life activities, are substantially limited.

   79. Plaintiff is a "qualified individual with a disability" within the meaning of 42 U.S.C.A. §

      12111 of the ADA. Plaintiff could perform the essential functions of the position with or

      without a reasonable accommodation.

   80. Defendant denied Plaintiff reasonable accommodation and refused to inter into the

      interactive process to attempt a reasonable accommodation.

   81. Rather than engaging in the interactive process to address Plaintiff's request for an

      accommodation, Defendant decided to create a hostile work environment.

   82. Tellingly, this all began after Plaintiff requested reasonable medical accommodations and

      during her last 6 months of employment after years of service to the Defendant.

   83. Defendants reason for termination is pretextual as the transaction that Plaintiff was

      terminated for was approved by a manager whom was not fired, and which was a transaction

      completed not only by Plaintiff, but all other employees for years always, approved by

      management.

   84. Defendant terminated Plaintiff due to her disability and/or because the perceived Plaintiff to

      be disabled.

   85. After Plaintiff’s termination, Defendant continued its retaliation by not paying Plaintiff

      accrued wages per not only under Florida Statute but even Defendants own written policy. In

      fact, Plaintiff had submitted written request and explanation prior to a lawsuit being filed but
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 13 of 40



      it took Defendants several months, and even after Plaintiff retained an attorney, Defendant

      still took more than 2 months to confirm that Plaintiff was owed wages.

   86. Plaintiff suffered damages as a result of Defendant' unlawful discriminatory actions,

      including emotional distress, past and future lost wages and benefits and the costs of bringing

      this action.

   87. Defendant intentionally violated Plaintiff’s rights under the ADA with malice or reckless

      indifference, and, as a result, are liable for punitive damages.

   88. Defendant, acting by and through its employees, maintained a policy of discrimination and

      harassment based on ADA accommodations, in violation of the foregoing statutes, as the

      Defendant failed to adhere to their own written polices and/or consistently and/or

      intentionally failed to enter into legitimate interactive process with employees regarding

      reasonable accommodations which resulted in loss of reasonable accommodations by

      employees whom properly placed Defendant on notice of such need.

   89. Defendant, acting by and through its employees, maintained a policy of discrimination and

      harassment based on ADA accommodations, in violation of the foregoing statutes, as the

      Defendant failed to respond to proper notice/requests for accommodations, failed to enter

      into a legitimate interactive process with employees whom required ADA accommodations,

      failed to respond to complaints and/or implement corrective measures and/or maintains a

      pattern and practice of routinely harassing, terminating, failing to accommodate, all in

      violation of the ADA.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 14 of 40



                                                 COUNT FOUR

                                 Interference in Violation of the ADA

   90. Plaintiff repeats and realleges paragraphs 1 through 14 hereof, as if fully set forth herein.

   91. Plaintiff, BLANCA BARRIENTOS began working for Defendant in one of their Miami

      retail stores as a sales associate on or about November 07, 2006 until her termination on

      September 06, 2017.

   92. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   93. On or about 6 months prior to Plaintiff’s termination, Plaintiff gave notice to Defendant of

      her disability and request for a reasonable accommodation, (i.e. time off work, etc.) via

      several doctor notes which requested the accommodation and which Plaintiff submitted to

      Defendant.

   94. Plaintiff remained a top performer/qualified performer despite her disability/serious medical

      condition.

   95. Not only was Plaintiff’s request for reasonable accommodation ignored, Plaintiff was

      harassed. Plaintiff proper engaged in protected activity when she objected to such harassment

      and requested medical leave.

   96. For example, Plaintiff’s manager would make negative comments when Plaintiff requested to

      take a break to check her medical condition but never commented or reprimanded other sales

      representatives when they took breaks.

   97. For example, Plaintiff’s manager would not allow her to work sitting or would avoid giving

      Plaintiff tasks that would allow her to be sitting, even after Plaintiff requested

      accommodations, yet would allow other sales associates to sit while working despite not

      needing accommodations.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 15 of 40



   98. This harassment, hostile work environment and intentional failure to accommodate/violation

      of doctor’s orders, continued until Plaintiff fainted at work and rescue was required to be

      called. Plaintiff was ordered to take 2 weeks off of work, which would not have been

      necessary had Plaintiff been granted her reasonable accommodations.

   99. Plaintiff again complained that her accommodations were being ignored and about the

      harassment, retaliation and hostile work environment, but again Defendant failed to enter into

      the inter active process with Plaintiff and did not intervene with the harassment, retaliation

      and hostile work environment.

   100.   Less than 2 weeks later, Plaintiff was terminated.

   101.   Defendant denied Plaintiff any reasonable accommodation and created a hostile work

      environment.

   102.   Plaintiff, having been diagnosed and whom properly submitted medical documentation in

      regard to her request, was a qualified individual with a disability under the Americans with

      Disabilities Act of 1990, as amended and/or was perceived to be disabled by Defendant. As a

      result of Plaintiff’s disability, major life activities, are substantially limited.

   103.   Plaintiff is a "qualified individual with a disability" within the meaning of 42 U.S.C.A. §

      12111 of the ADA. Plaintiff could perform the essential functions of the position with or

      without a reasonable accommodation.

   104.   Defendant denied Plaintiff reasonable accommodation and refused to inter into the

      interactive process to attempt a reasonable accommodation.

   105.   Rather than engaging in the interactive process to address Plaintiff's request for an

      accommodation, Defendant decided to create a hostile work environment.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 16 of 40



   106.   Tellingly, this all began after Plaintiff requested reasonable medical accommodations and

      during her last 6 months of employment after years of service to the Defendant.

   107.   Defendants reason for termination is pretextual as the transaction that Plaintiff was

      terminated for was approved by a manager whom was not fired, and which was a transaction

      completed not only by Plaintiff, but all other employees for years always, approved by

      management.

   108.   Defendant terminated Plaintiff due to her entering into the interactive process/protected

      activity covered by the ADA such as request for reasonable accommodations.

   109.   After Plaintiff’s termination, Defendant continued its retaliation by not paying Plaintiff

      accrued wages per not only under Florida Statute but even Defendants own written policy. In

      fact, Plaintiff had submitted written request and explanation prior to a lawsuit being filed but

      it took Defendants several months, and even after Plaintiff retained an attorney, Defendant

      still took more than 2 months to confirm that Plaintiff was owed wages.

   110.   Plaintiff suffered damages as a result of Defendant' unlawful discriminatory actions,

      including emotional distress, past and future lost wages and benefits and the costs of bringing

      this action.

   111.   Defendant intentionally violated Plaintiff’s rights under the ADA with malice or reckless

      indifference, and, as a result, are liable for punitive damages.

   112.   Defendant, acting by and through its employees, maintained a policy of discrimination

      and harassment based on ADA accommodations, in violation of the foregoing statutes, as the

      Defendant failed to adhere to their own written polices and/or consistently and/or

      intentionally failed to enter into legitimate interactive process with employees regarding
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 17 of 40



      reasonable accommodations which resulted in loss of reasonable accommodations by

      employees whom properly placed Defendant on notice of such need.

   113.   Defendant, acting by and through its employees, maintained a policy of discrimination

      and harassment based on ADA accommodations, in violation of the foregoing statutes, as the

      Defendant failed to respond to proper notice/requests for accommodations, failed to enter

      into a legitimate interactive process with employees whom required ADA accommodations,

      failed to respond to complaints and/or implement corrective measures and/or maintains a

      pattern and practice of routinely harassing, terminating, failing to accommodate, all in

      violation of the ADA.

                                             COUNT FIVE

           Failure to Provide a Reasonable Accommodation in Violation of the FCRA

   114.   Plaintiff repeats and realleges paragraphs 1 through 14 hereof, as if fully set forth herein.

   115.   Plaintiff, BLANCA BARRIENTOS began working for Defendant in one of their Miami

      retail stores as a sales associate on or about November 07, 2006 until her termination on

      September 06, 2017.

   116.   At all relevant times Plaintiff was an employee of Defendant and was qualified.

   117.   On or about 6 months prior to Plaintiff’s termination, Plaintiff gave notice to Defendant

      of her disability and request for a reasonable accommodation, (i.e. time off work, etc.) via

      several doctor notes which requested the accommodation and which Plaintiff submitted to

      Defendant.

   118.   Plaintiff remained a top performer/qualified performer despite her disability/serious

      medical condition.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 18 of 40



   119.   Not only was Plaintiff’s request for reasonable accommodation ignored, Plaintiff was

      harassed. Plaintiff proper engaged in protected activity when she objected to such harassment

      and requested medical leave.

   120.   For example, Plaintiff’s manager would make negative comments when Plaintiff

      requested to take a break to check her medical condition but never commented or

      reprimanded other sales representatives when they took breaks.

   121.   For example, Plaintiff’s manager would not allow her to work sitting or would avoid

      giving Plaintiff tasks that would allow her to be sitting, even after Plaintiff requested

      accommodations, yet would allow other sales associates to sit while working despite not

      needing accommodations.

   122.   This harassment, hostile work environment and intentional failure to

      accommodate/violation of doctor’s orders, continued until Plaintiff fainted at work and

      rescue was required to be called. Plaintiff was ordered to take 2 weeks off of work, which

      would not have been necessary had Plaintiff been granted her reasonable accommodations.

   123.   Plaintiff again complained that her accommodations were being ignored and about the

      harassment, retaliation and hostile work environment, but again Defendant failed to enter into

      the inter active process with Plaintiff and did not intervene with the harassment, retaliation

      and hostile work environment.

   124.   Less than 2 weeks later, Plaintiff was terminated.

   125.   Defendant denied Plaintiff any reasonable accommodation and created a hostile work

      environment.

   126.   Plaintiff, having been diagnosed and whom properly submitted medical documentation in

      regard to her request, was a qualified individual with a disability under the Americans with
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 19 of 40



      Disabilities Act of 1990, as amended and/or was perceived to be disabled by Defendant. As a

      result of Plaintiff’s disability, major life activities, are substantially limited.

   127.   Plaintiff is a "qualified individual with a disability" within the meaning of 42 U.S.C.A. §

      12111 of the ADA. Plaintiff could perform the essential functions of the position with or

      without a reasonable accommodation.

   128.   Defendant denied Plaintiff reasonable accommodation and refused to inter into the

      interactive process to attempt a reasonable accommodation.

   129.   Rather than engaging in the interactive process to address Plaintiff's request for an

      accommodation, Defendant decided to create a hostile work environment.

   130.   Tellingly, this all began after Plaintiff requested reasonable medical accommodations and

      during her last 6 months of employment after years of service to the Defendant.

   131.   Defendants reason for termination is pretextual as the transaction that Plaintiff was

      terminated for was approved by a manager whom was not fired, and which was a transaction

      completed not only by Plaintiff, but all other employees for years always, approved by

      management.

   132.   Defendant terminated Plaintiff due to her request for reasonable accommodations.

   133.   After Plaintiff’s termination, Defendant continued its retaliation by not paying Plaintiff

      accrued wages per not only under Florida Statute but even Defendants own written policy. In

      fact, Plaintiff had submitted written request and explanation prior to a lawsuit being filed but

      it took Defendants several months, and even after Plaintiff retained an attorney, Defendant

      still took more than 2 months to confirm that Plaintiff was owed wages.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 20 of 40



   134.   Plaintiff suffered damages as a result of Defendant' unlawful discriminatory actions,

      including emotional distress, past and future lost wages and benefits and the costs of bringing

      this action.

   135.   Defendant intentionally violated Plaintiff’s rights under the FCRA with malice or

      reckless indifference, and, as a result, are liable for punitive damages.

   136.   Defendant, acting by and through its employees, maintained a policy of discrimination

      and harassment based on FCRA accommodations, in violation of the foregoing statutes, as

      the Defendant failed to adhere to their own written polices and/or consistently and/or

      intentionally failed to enter into legitimate interactive process with employees regarding

      reasonable accommodations which resulted in loss of reasonable accommodations by

      employees whom properly placed Defendant on notice of such need.

   137.   Defendant, acting by and through its employees, maintained a policy of discrimination

      and harassment based on FCRA accommodations, in violation of the foregoing statutes, as

      the Defendant failed to respond to proper notice of requests, violations nor properly interact

      with employees whom required FCRA accommodations, failed to respond to complaints

      and/or implement corrective measures and/or maintains a pattern and practice of routinely

      harassing, terminating, failing to accommodate, all in violation of the FCRA.

                                             COUNT SIX

                                Retaliation in Violation of the FCRA

   138.   Plaintiff repeats and realleges paragraphs 1 through 14 hereof, as if fully set forth herein.

   139.   Plaintiff, BLANCA BARRIENTOS began working for Defendant in one of their Miami

      retail stores as a sales associate on or about November 07, 2006 until her termination on

      September 06, 2017.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 21 of 40



   140.   At all relevant times Plaintiff was an employee of Defendant and was qualified.

   141.   On or about 6 months prior to Plaintiff’s termination, Plaintiff gave notice to Defendant

      of her disability and request for a reasonable accommodation, (i.e. time off work, etc.) via

      several doctor notes which requested the accommodation and which Plaintiff submitted to

      Defendant.

   142.   Plaintiff remained a top performer/qualified performer despite her disability/serious

      medical condition.

   143.   Not only was Plaintiff’s request for reasonable accommodation ignored, Plaintiff was

      harassed. Plaintiff proper engaged in protected activity when she objected to such harassment

      and requested medical leave.

   144.   For example, Plaintiff’s manager would make negative comments when Plaintiff

      requested to take a break to check her medical condition but never commented or

      reprimanded other sales representatives when they took breaks.

   145.   For example, Plaintiff’s manager would not allow her to work sitting or would avoid

      giving Plaintiff tasks that would allow her to be sitting, even after Plaintiff requested

      accommodations, yet would allow other sales associates to sit while working despite not

      needing accommodations.

   146.   This harassment, hostile work environment and intentional failure to

      accommodate/violation of doctor’s orders, continued until Plaintiff fainted at work and

      rescue was required to be called. Plaintiff was ordered to take 2 weeks off of work, which

      would not have been necessary had Plaintiff been granted her reasonable accommodations.

   147.   Plaintiff again complained that her accommodations were being ignored and about the

      harassment, retaliation and hostile work environment, but again Defendant failed to enter into
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 22 of 40



      the inter active process with Plaintiff and did not intervene with the harassment, retaliation

      and hostile work environment.

   148.   Less than 2 weeks later, Plaintiff was terminated.

   149.   Defendant denied Plaintiff any reasonable accommodation and created a hostile work

      environment.

   150.   Plaintiff, having been diagnosed and whom properly submitted medical documentation in

      regard to her request, was a qualified individual with a disability under the Americans with

      Disabilities Act of 1990, as amended and/or was perceived to be disabled by Defendant. As a

      result of Plaintiff’s disability, major life activities, are substantially limited.

   151.   Plaintiff is a "qualified individual with a disability" within the meaning of 42 U.S.C.A. §

      12111 of the FCRA. Plaintiff could perform the essential functions of the position with or

      without a reasonable accommodation.

   152.   Defendant denied Plaintiff reasonable accommodation and refused to inter into the

      interactive process to attempt a reasonable accommodation.

   153.   Rather than engaging in the interactive process to address Plaintiff's request for an

      accommodation, Defendant decided to create a hostile work environment.

   154.   Tellingly, this all began after Plaintiff requested reasonable medical accommodations and

      during her last 6 months of employment after years of service to the Defendant.

   155.   Defendants reason for termination is pretextual as the transaction that Plaintiff was

      terminated for was approved by a manager whom was not fired, and which was a transaction

      completed not only by Plaintiff, but all other employees for years always, approved by

      management.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 23 of 40



   156.   Defendant terminated Plaintiff due to her engaging in protected activity, i.e. complaints

      that her request for reasonable accommodations were being ignored and instead a hostile

      work environment was being created and Plaintiff was being harassed.

   157.   After Plaintiff’s termination, Defendant continued its retaliation by not paying Plaintiff

      accrued wages per not only under Florida Statute but even Defendants own written policy. In

      fact, Plaintiff had submitted written request and explanation prior to a lawsuit being filed but

      it took Defendants several months, and even after Plaintiff retained an attorney, Defendant

      still took more than 2 months to confirm that Plaintiff was owed wages.

   158.   Plaintiff suffered damages as a result of Defendant' unlawful discriminatory actions,

      including emotional distress, past and future lost wages and benefits and the costs of bringing

      this action.

   159.   Defendant intentionally violated Plaintiff’s rights under the FCRA with malice or

      reckless indifference, and, as a result, are liable for punitive damages.

   160.   Defendant, acting by and through its employees, maintained a policy of discrimination

      and harassment based on FCRA accommodations, in violation of the foregoing statutes, as

      the Defendant failed to adhere to their own written polices and/or consistently and/or

      intentionally failed to enter into legitimate interactive process with employees regarding

      reasonable accommodations which resulted in loss of reasonable accommodations by

      employees whom properly placed Defendant on notice of such need.

   161.   Defendant, acting by and through its employees, maintained a policy of discrimination

      and harassment based on FCRA accommodations, in violation of the foregoing statutes, as

      the Defendant failed to respond to proper notice of requests, violations nor properly interact

      with employees whom required FCRA accommodations, failed to respond to complaints
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 24 of 40



      and/or implement corrective measures and/or maintains a pattern and practice of routinely

      harassing, terminating, failing to accommodate, all in violation of the FCRA.

                                           COUNT SEVEN

                                 Discharge in Violation of the FCRA

   162.   Plaintiff repeats and realleges paragraphs 1 through 14 hereof, as if fully set forth herein.

   163.   Plaintiff, BLANCA BARRIENTOS began working for Defendant in one of their Miami

      retail stores as a sales associate on or about November 07, 2006 until her termination on

      September 06, 2017.

   164.   At all relevant times Plaintiff was an employee of Defendant and was qualified.

   165.   On or about 6 months prior to Plaintiff’s termination, Plaintiff gave notice to Defendant

      of her disability and request for a reasonable accommodation, (i.e. time off work, etc.) via

      several doctor notes which requested the accommodation and which Plaintiff submitted to

      Defendant.

   166.   Plaintiff remained a top performer/qualified performer despite her disability/serious

      medical condition.

   167.   Not only was Plaintiff’s request for reasonable accommodation ignored, Plaintiff was

      harassed. Plaintiff proper engaged in protected activity when she objected to such harassment

      and requested medical leave.

   168.   For example, Plaintiff’s manager would make negative comments when Plaintiff

      requested to take a break to check her medical condition but never commented or

      reprimanded other sales representatives when they took breaks.

   169.   For example, Plaintiff’s manager would not allow her to work sitting or would avoid

      giving Plaintiff tasks that would allow her to be sitting, even after Plaintiff requested
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 25 of 40



      accommodations, yet would allow other sales associates to sit while working despite not

      needing accommodations.

   170.   This harassment, hostile work environment and intentional failure to

      accommodate/violation of doctor’s orders, continued until Plaintiff fainted at work and

      rescue was required to be called. Plaintiff was ordered to take 2 weeks off work, which

      would not have been necessary had Plaintiff been granted her reasonable accommodations.

   171.   Plaintiff again complained that her accommodations were being ignored and about the

      harassment, retaliation and hostile work environment, but again Defendant failed to enter the

      inter active process with Plaintiff and did not intervene with the harassment, retaliation and

      hostile work environment.

   172.   Less than 2 weeks later, Plaintiff was terminated.

   173.   Defendant denied Plaintiff any reasonable accommodation and created a hostile work

      environment.

   174.   Plaintiff, having been diagnosed and whom properly submitted medical documentation

      regarding her request, was a qualified individual with a disability under the Americans with

      Disabilities Act of 1990, as amended and/or was perceived to be disabled by Defendant. As a

      result of Plaintiff’s disability, major life activities, are substantially limited.

   175.   Plaintiff is a "qualified individual with a disability" within the meaning of 42 U.S.C.A. §

      12111 of the FCRA. Plaintiff could perform the essential functions of the position with or

      without a reasonable accommodation.

   176.   Defendant denied Plaintiff reasonable accommodation and refused to inter into the

      interactive process to attempt a reasonable accommodation.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 26 of 40



   177.   Rather than engaging in the interactive process to address Plaintiff's request for an

      accommodation, Defendant decided to create a hostile work environment.

   178.   Tellingly, this all began after Plaintiff requested reasonable medical accommodations and

      during her last 6 months of employment after years of service to the Defendant.

   179.   Defendant terminated Plaintiff due to her disability and/or perceived Plaintiff to be

      disabled and terminated her due to this perception.

   180.   Defendants reason for termination is pretextual as the transaction that Plaintiff was

      terminated for was approved by a manager whom was not fired, and which was a transaction

      completed not only by Plaintiff, but all other employees for years always, approved by

      management.

   181.   After Plaintiff’s termination, Defendant continued its retaliation by not paying Plaintiff

      accrued wages per not only under Florida Statute but even Defendants own written policy. In

      fact, Plaintiff had submitted written request and explanation prior to a lawsuit being filed but

      it took Defendants several months, and even after Plaintiff retained an attorney, Defendant

      still took more than 2 months to confirm that Plaintiff was owed wages.

   182.   Plaintiff suffered damages as a result of Defendant' unlawful discriminatory actions,

      including emotional distress, past and future lost wages and benefits and the costs of bringing

      this action.

   183.   Defendant intentionally violated Plaintiff’s rights under the FCRA with malice or

      reckless indifference, and, as a result, are liable for punitive damages.

   184.   Defendant, acting by and through its employees, maintained a policy of discrimination

      and harassment based on FCRA accommodations, in violation of the foregoing statutes, as

      the Defendant failed to adhere to their own written polices and/or consistently and/or
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 27 of 40



      intentionally failed to enter into legitimate interactive process with employees regarding

      reasonable accommodations which resulted in loss of reasonable accommodations by

      employees whom properly placed Defendant on notice of such need.

   185.   Defendant, acting by and through its employees, maintained a policy of discrimination

      and harassment based on FCRA accommodations, in violation of the foregoing statutes, as

      the Defendant failed to respond to proper notice of requests, violations nor properly interact

      with employees whom required FCRA accommodations, failed to respond to complaints

      and/or implement corrective measures and/or maintains a pattern and practice of routinely

      harassing, terminating, failing to accommodate, all in violation of the FCRA.

                                            COUNT EIGHT

                                         FMLA Interference

   186.   Plaintiff repeats and realleges paragraphs 1 through 11 and 15 through 18 hereof, as if

      fully set forth herein.

   187.   Plaintiff began working for Defendant on November 7, 2006.

   188.   At all relevant times Plaintiff was an employee of Defendant and was qualified.

   189.   Defendant was placed on notice and of Plaintiff need for FMLA when Plaintiff applied

      and was granted intermittent FMLA leave from 06/15/2017 through 12/15/2017via

      Defendant’s third-party administrator CIGNA.

   190.   Plaintiff remained a top performer/qualified performer despite the serious medical

      condition.

   191.   Defendant interfered, restrained, intimidated, harassed, deterred and terminated Plaintiff

      while needing FMLA leave and/or while FMLA was requested.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 28 of 40



   192.   For example, Plaintiff’s manager would make negative comments about Plaintiff’s

      FMLA needs, use, and medical condition such as denying Plaintiff’s requested to take a

      break to check her medical condition or to complete tasks that could be done sitting down,

      time off work, etc. but never commented or reprimanded other sales representatives when

      they took breaks/always assigned other employees tasks that allowed them to sit down, etc.

   193.   Tellingly, Plaintiff was terminated less than 3 months after notice of Plaintiff’s need of

      FMLA.

   194.   Defendant terminated Plaintiff due to her request for FMLA.

   195.   Defendants reason for termination is pretextual as the transaction that Plaintiff was

      terminated for was approved by a manager whom was not fired, and which was a transaction

      completed not only by Plaintiff, but all other employees for years always approved by

      management.

   196.   After Plaintiff’s termination, Defendant continued its interference by not paying Plaintiff

      accrued wages per not only under Florida Statute but even Defendants own written policy. In

      fact, Plaintiff had submitted written request and explanation prior to a lawsuit being filed but

      it took Defendants several months, and even after Plaintiff retained an attorney, Defendant

      still took more than 2 months to confirm that Plaintiff was owed wages.

   197.   Plaintiff requested were based on a good faith, Plaintiff was eligible for FMLA leave;

      Plaintiff was entitled to FMLA leave; Plaintiff gave Defendant proper notice of the need for

      leave; and Defendant interfered with, restrained, deterred and terminated Plaintiff due to the

      FMLA leave request.

   198.   Defendant interference, restraint, intimidation and deterrence were adverse employment

      action as these actions made Plaintiff and other employees reluctant to exercise the FMLA
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 29 of 40



      leave; and Defendant took these adverse employment actions in substantial part because of

      Plaintiff’s request for FMLA leave as Plaintiff was terminated just a few months after

      requesting FMLA leave.

   199.   Defendant did not act in good faith nor did they have an objective, reasonable ground to

      believe that their action did not violate the FMLA.

   200.   Defendant, by and through its agents and employees, intentionally engaged in the

      aforementioned practices, policies, customs and usages made unlawful by the FMLA due to

      interference, restraint and deterrence of FMLA rights as Plaintiff made it known to the

      Defendant that medical leave under the FMLA may be required but Defendant interfered and

      deterred Plaintiff and other employees from using such medical leave by terminating Plaintiff.

   201.   Defendant, acting by and through its employees, maintained a policy of interference,

      discrimination and harassment based on FMLA, in violation of the foregoing statutes, as the

      Defendant failed to adhere to their own written polices and/or consistently and/or

      intentionally failed to enter into legitimate interactive process with Plaintiff regarding FMLA

      leave, plus interfered, restrained, intimidated, harassed, deterred and terminated Plaintiff

      while needing FMLA leave and/or while FMLA was requested.

   202.   As a direct and proximate result of the actions of Defendant is in violation of the FMLA,

      Plaintiff has suffered damages including lost wages, loss of benefits and other compensation

      and interest thereon. Plaintiff’s loss of wages and benefits is ongoing. Plaintiff is entitled to

      lost wages (plus pre-judgment interest), the recovery of full costs to replace the benefits or

      the full cost of the benefits as paid by the employer.

   203.   Moreover, Plaintiff is entitled to recover liquidated damages under the FMLA.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 30 of 40



   204.   Plaintiff is entitled to reasonable attorneys’ fees, reasonable expert witness fees, and other

      costs of the action pursuant to the FMLA.

   205.   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered loss of

      wages, both in the past, present, and future, as well as compensatory damages.

   206.   Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

      cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

      aggravated by the kind of willfulness, wantonness and malice for which the law allows the

      imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

      be determined by the trier of fact to serve as punishment to deter Defendant from such

      conduct in similar situations.

   207.   Defendant’ actions and conduct as described herein and the resulting damage and loss to

      Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

      Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

      recovery of reasonable and necessary attorney’s fees.

   208.   Plaintiff hereby requests a jury trial.

   209.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendant

      be cited to appear and answer, and that on final hearing of this cause, Plaintiff has the

      following relief: Judgment against Defendant, for actual damages sustained by Plaintiff as

      alleged herein; Grant Plaintiff general damages for the damage to Plaintiff caused by

      Defendant’ violations alleged in this Complaint; Pre-judgment interest at the highest legal

      rate; Post-judgment interest at the highest legal rate until paid; Back pay; Front pay; Punitive

      damages; Liquidated damages; Damages for mental pain and mental anguish; Exemplary

      damages; Attorney’s fees; All costs of court expended herein; Actual monetary losses
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 31 of 40



      sustained by Plaintiff as a direct result of the violation, such as the cost of providing care, up

      to a sum equal to twelve (12) weeks of wages or salary; and such other and further relief, at

      law or in equity, general or special to which Plaintiff may show she is justly entitled.

                                               COUNT NINE

                                           FMLA Retaliation

   210.   Plaintiff repeats and realleges paragraphs 1 through 11 and 15 through 18 hereof, as if

      fully set forth herein.

   211.   Plaintiff began working for Defendant on November 7, 2006.

   212.   At all relevant times Plaintiff was an employee of Defendant and was qualified.

   213.   Defendant was placed on notice and of Plaintiff need for FMLA when Plaintiff applied

      and was granted intermittent FMLA leave from 06/15/2017 through 12/15/2017, via

      Defendant’s third-party administrator CIGNA.

   214.   Plaintiff remained a top performer/qualified performer despite the serious medical

      condition.

   215.   Defendant Retaliation, restrained, intimidated, harassed, deterred and terminated Plaintiff

      while needing FMLA leave and/or while FMLA was requested.

   216.   For example, Plaintiff’s manager would make negative comments about Plaintiff’s

      FMLA needs, use, and medical condition such as denying Plaintiff’s requested to take a

      break to check her medical condition or to complete tasks that could be done sitting down or

      take medical leave but never commented or reprimanded other sales representatives when

      they took breaks/always assigned other employees tasks that allowed them to sit down, etc.

   217.   Tellingly, Plaintiff was terminated less than 3 months after notice of Plaintiff’s need of

      FMLA.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 32 of 40



   218.   Defendant terminated Plaintiff due to her request for FMLA.

   219.   Defendants reason for termination is pretextual as the transaction that Plaintiff was

      terminated for was approved by a manager whom was not fired, and which was a transaction

      completed not only by Plaintiff, but all other employees for years always approved by

      management.

   220.   After Plaintiff’s termination, Defendant continued its retaliation by not paying Plaintiff

      accrued wages per not only under Florida Statute but even Defendants own written policy. In

      fact, Plaintiff had submitted written request and explanation prior to a lawsuit being filed but

      it took Defendants several months, and even after Plaintiff retained an attorney, Defendant

      still took more than 2 months to confirm that Plaintiff was owed wages.

   221.   Plaintiff requested were based on a good faith, Plaintiff was eligible for FMLA leave;

      Plaintiff was entitled to FMLA leave; Plaintiff gave Defendant proper notice of the need for

      leave; and Defendant Retaliation with, restrained, deterred and terminated Plaintiff due to the

      FMLA leave request.

   222.   Defendant Retaliation, restraint, intimidation and deterrence were adverse employment

      action as these actions made Plaintiff and other employees reluctant to exercise the FMLA

      leave; and Defendant took these adverse employment actions in substantial part because of

      Plaintiff’s request for FMLA leave as Plaintiff was terminated just a few months after

      requesting FMLA leave.

   223.   Defendant did not act in good faith nor did they have an objective, reasonable ground to

      believe that their action did not violate the FMLA.

   224.   Defendant, by and through its agents and employees, intentionally engaged in the

      aforementioned practices, policies, customs and usages made unlawful by the FMLA due to
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 33 of 40



      Retaliation, restraint and deterrence of FMLA rights as Plaintiff made it known to the

      Defendant that medical leave under the FMLA may be required but Defendant Retaliated and

      deterred Plaintiff and other employees from using such medical leave by terminating Plaintiff.

   225.   Defendant, acting by and through its employees, maintained a policy of retaliation,

      discrimination and harassment based on FMLA, in violation of the foregoing statutes, as the

      Defendant failed to adhere to their own written polices and/or consistently and/or

      intentionally failed to enter into legitimate interactive process with Plaintiff regarding FMLA

      leave, plus retaliated, restrained, intimidated, harassed, deterred and terminated Plaintiff

      while needing FMLA leave and/or while FMLA was requested.

   226.   As a direct and proximate result of the actions of Defendant is in violation of the FMLA,

      Plaintiff has suffered damages including lost wages, loss of benefits and other compensation

      and interest thereon. Plaintiff’s loss of wages and benefits is ongoing. Plaintiff is entitled to

      lost wages (plus pre-judgment interest), the recovery of full costs to replace the benefits or

      the full cost of the benefits as paid by the employer.

   227.   Moreover, Plaintiff is entitled to recover liquidated damages under the FMLA.

   228.   Plaintiff is entitled to reasonable attorneys’ fees, reasonable expert witness fees, and other

      costs of the action pursuant to the FMLA.

   229.   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered loss of

      wages, both in the past, present, and future, as well as compensatory damages.

   230.   Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

      cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

      aggravated by the kind of willfulness, wantonness and malice for which the law allows the

      imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 34 of 40



      be determined by the trier of fact to serve as punishment to deter Defendant from such

      conduct in similar situations.

   231.   Defendant’ actions and conduct as described herein and the resulting damage and loss to

      Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

      Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

      recovery of reasonable and necessary attorney’s fees.

   232.   Plaintiff hereby requests a jury trial.

   233.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendant

      be cited to appear and answer, and that on final hearing of this cause, Plaintiff has the

      following relief: Judgment against Defendant, for actual damages sustained by Plaintiff as

      alleged herein; Grant Plaintiff general damages for the damage to Plaintiff caused by

      Defendant’ violations alleged in this Complaint; Pre-judgment interest at the highest legal

      rate; Post-judgment interest at the highest legal rate until paid; Back pay; Front pay; Punitive

      damages; Liquidated damages; Damages for mental pain and mental anguish; Exemplary

      damages; Attorney’s fees; All costs of court expended herein; Actual monetary losses

      sustained by Plaintiff as a direct result of the violation, such as the cost of providing care, up

      to a sum equal to twelve (12) weeks of wages or salary; and such other and further relief, at

      law or in equity, general or special to which Plaintiff may show she is justly entitled.

                                                COUNT TEN

                              WORKERS COMPENSATION RETALIATION

   234.   Plaintiff repeats and realleges paragraphs 1 through 14 hereof, as if fully set forth herein.

   235.   Plaintiff was always qualified for the job.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 35 of 40



   236.   Plaintiff was involved in a work-related injury in or about May 2017 and notified

      Defendant.

   237.   Plaintiff was forced to file a claim for workers compensation with an attorney as the

      Defendant did not resolve the request on their own.

   238.   Plaintiff was terminated in retaliation for filing a claim for workers compensation

      benefits on or about September 06, 2017.

   239.   Plaintiff was terminated due to the workplace injury, need for workers compensation

      benefits and because she filed a claim for workers compensation benefits with an attorney.

   240.   Tellingly, Plaintiff was terminated while her workers compensation claim was still

      pending.

   241.   Defendants reason for termination is pretextual as the transaction that Plaintiff was

      terminated for was approved by a manager whom was not fired, and which was a transaction

      completed not only by Plaintiff, but all other employees for years always, approved by

      management.

   242.   After Plaintiff’s termination, Defendant continued its retaliation by not paying Plaintiff

      accrued wages per not only under Florida Statute but even Defendants own written policy. In

      fact, Plaintiff had submitted written request and explanation prior to a lawsuit being filed but

      it took Defendants several months, and even after Plaintiff retained an attorney, Defendant

      still took more than 2 months to confirm that Plaintiff was owed wages.

   243.   Plaintiff timely made the Workers’ Compensation claim to the employer.

   244.   Plaintiff’s employment with Defendants was terminated without good cause and, instead,

      motivated by the worker’s compensation claim.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 36 of 40



   245.   Fla. Stat. § 440.205 states: No employer shall discharge, threaten to discharge, intimidate,

      or coerce any employee by reason of such employee’s valid claim for compensation or

      attempt to claim compensation under the Workers’ Compensation Law. (Fla. Stat. § 440.205,

      (2003)).

   246.   As a result of Plaintiff’s filing or attempts to file a claim for workers’ compensation

      benefits, Defendants discharged and/or threatened to discharge Plaintiff.

   247.   Defendants’ actions were willful, wanton, and outrageous and without regard for

      Plaintiff’s rights.

   248.   Because of Defendants’ actions, Plaintiff has suffered economic and emotional damages.

   249.   WHEREFORE, Plaintiff demands judgment against Defendants and relief in the form of:

      economic damages, including lost wages, benefits, and other remuneration; fringe benefits;

      front and back pay; any other compensatory damages allowable under law; attorney’s fees to

      the extent permitted by law and costs, emotional distress damages, prejudgment and post

      judgment interest and any other relief the court deems appropriate.

                                          COUNT ELEVEN

                                           UNPAID WAGES
   250.   Plaintiff repeats and realleges paragraphs 1 through 14 hereof, as if fully set forth herein.

   251.   After Plaintiff’s termination, Defendant continued its retaliation by not paying Plaintiff

      accrued wages per not only under Florida Statute but even Defendants own written policy.

   252.   In fact, Plaintiff had called the hotline and confirmed the numbers prior to submitted

      written request and explanation, all prior to retaining an attorney and filing a lawsuit as

      Defendants did not respond and even took several months after an attorney was involved.
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 37 of 40



   253.   Plaintiff timely made a request for unpaid wages and after more than 15 days of no

      payments, Plaintiff was forced to retain an attorney and take on costs/fees to recovery her

      unpaid wages.

   254.   Plaintiff’s was not paid by Defendant without good cause as they had all relevant

      information in their fingertips but refused to pay a terminated employee in need of the money

      instead, all motivated by the employees need for ADA accommodations, FMLA, worker’s

      compensation claim.

   255.   Defendants’ actions were willful, wanton, and outrageous and without regard for

      Plaintiff’s rights.

   256.   Section 448.101(3), Fla. Stat., provides that an employer means “any private individual,

      firm, partnership, institution, corporation, or association that employs ten or more persons.”

   257.   At all times pertinent, Plaintiff was an employee as defined by FL Ch. 448, (§448.101(2),

      Fla. Stat.) as a W2 employee, and Defendant was an employer as defined by FL Ch. 448 as

      they are a corporation/association with 10 or more employees, etc.

   258.   Plaintiff has fully earned wages and is entitled to payment.

   259.   Specifically, Plaintiff is entitled to the unpaid personal time off that accrued during her

      last two years of employment of over 30 hours pursuant to FL statute and Defendant’s own

      written policy, plus liquidated damages, costs, attorney fees, etc.

   260.   This money was owed for more than 3 months after Plaintiff’s termination even after

      receiving written notice from an attorney, which Defendant has not provided any reasonable

      reason for such a delay of earned wages.

   261.   WHEREFORE, Plaintiff respectfully prays for judgment in the amount of the unpaid

      wages and overtime plus interest and reasonable attorneys’ fees and costs pursuant to Florida
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 38 of 40



      Statute Chapter 448 (§448.08, Fla. Stat.), and such other relief as this Court deems just and

      proper.

                                          COUNT TWELVE

                                           UNPAID WAGES
   262.   Plaintiff repeats and realleges paragraphs 1 through 14 hereof, as if fully set forth herein.

   263.   After Plaintiff’s termination, Defendant continued its retaliation by not paying Plaintiff

      accrued wages per not only under Florida Statute and Miami-Dade Wage Theft Ordinance,

      Chapter 22 of the Miami Dade but even under Defendant’s own written policy.

   264.   In fact, Plaintiff had called the hotline and confirmed the numbers prior to submitted

      written request and explanation, all prior to retaining an attorney and filing a lawsuit as

      Defendants did not respond and even took several months after an attorney was involved.

   265.   Plaintiff timely made a request for unpaid wages and after more than 15 days of no

      payments, Plaintiff was forced to retain an attorney and take on costs/fees to recovery her

      unpaid wages.

   266.   Plaintiff’s was not paid by Defendant without good cause as they had all relevant

      information in their fingertips but refused to pay a terminated employee in need of the money

      instead, all motivated by the employees need for ADA accommodations, FMLA, worker’s

      compensation claim.

   267.   Defendants’ actions were willful, wanton, and outrageous and without regard for

      Plaintiff’s rights.

   268.   According to the Miami-Dade Wage Theft Ordinance, Chapter 22 of the Miami Dade, a

      "wage theft violation" occurs when an employer fails to pay any portion of the wages due to

      an employee, according to the wage rate applicable to the employee, within a reasonable time

      from the date on which that employee performed the work for which the wages are
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 39 of 40



      compensation. The Ordinance defines reasonable time as no later than 14 calendar days from

      the date the work was performed; however, this time may be modified to no longer than 30

      days by an express agreement between the employer and employee that has been reduced to

      writing and signed by the employee. The Ordinance defines wage rate as "any form of

      monetary compensation which the employee agreed to accept in exchange for performing

      work for the employer, whether daily, hourly, or by piece." Thus, this provision could be

      interpreted more broadly than the employee's "regular rate" under the FLSA.

   269.   Plaintiff has fully earned wages and is entitled to payment pursuant to Defendants own

      written policy and related laws.

   270.   Specifically, Plaintiff is entitled to the unpaid personal time off that accrued during her

      last two years of employment of over 30 hours pursuant to Miami-Dade Wage Theft

      Ordinance, Chapter 22 of the Miami Dade and Defendant’s own written policy, plus

      liquidated damages, costs, attorney fees, etc.

   271.   This money was owed for more than 3 months after Plaintiff’s termination even after

      receiving written notice from an attorney, which Defendant has not provided any reasonable

      reason for such a delay of earned wages.

   272.   WHEREFORE, Plaintiff respectfully prays for judgment in the amount of the unpaid

      wages and overtime plus interest and reasonable attorneys’ fees and costs pursuant to Miami-

      Dade Wage Theft Ordinance, Chapter 22 of the Miami Dade, and such other relief as this

      Court deems just and proper.


                                         PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests judgment as follows:

      A. Accept jurisdiction over this matter;
Case 1:19-cv-23024-XXXX Document 1 Entered on FLSD Docket 07/21/2019 Page 40 of 40



      B. That this Court enjoin Defendant from engaging in like conduct in the future;

      C. Monetary damages to compensate for all future lost salary and benefits;

      D. Liquidated damages equal to an amount awarded hereunder pursuant to the FMLA;

      E. Award Plaintiff for past and future loss of wages and benefits, plus interest;

      F. Award Plaintiff compensatory and punitive damages;

      G. Order Defendant’ to reinstate Plaintiff to a position comparable to the former position or,

          in lieu of reinstatement, award front pay (including benefits);

      H. Award to Plaintiff all costs and reasonable attorneys' fees incurred in connection with this

          action.

      I. Additional amounts as the jury and this Court shall deem proper under the circumstances

          including accrued interest thereon, injunctive and all varieties of equitable relief

          including preliminary relief.




   Dated: July 21, 2019                                  Respectfully submitted,
   Miami, Florida                                        AN Law Firm, P.A.
                                                         /s/ Alberto Naranjo
                                                         Phone: 305-942-8070
                                                         Fax: 305-328-3884
                                                         Email: AN@ANLawFirm.com
                                                         7900 Oak Lane #400 AN Law
                                                         Miami Lakes, FL 33016
                                                         ATTORNEY FOR PLAINTIFF
